Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on December 20, 2019. Claims 1-20 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basov, U.S. Patent No. 10,346,360. 
As per claims 1, 8 and 15, Basov teaches a computer-implemented method, a computing system and a computer program product comprising at least one non-transitory computer-readable medium including program instructions that (Fig. 2, col. 6 line 47 – col. 7 line 6), when executed by at least one processor  (col. 7 line 7-21), cause the at least one processor to: 
obtain feature data associated with a set of feature inputs of a machine learning model  (col. 20 line 57 – col. 21 line 12; the prefetch algorithm can be a learning algorithm that learns from past accurate and inaccurate predictions to make more accurate future predictions. It can be appreciated that the prefetch algorithm can identify varying patterns of disk storage access concurrently. For example, the prefetch algorithm can process I/O request data and predict sequential reads or writes along with patterned reads or writes outside of a sequential order); 
determine a probability that a subset of the feature data is concurrently used as the set of feature inputs for the machine learning model  (col. 5 lines 29-45; predicting access patterns, using predictive prefetch techniques “adaptive data prefetch technique”, for reading data from a storage device. Generally, an adaptive data prefetch technique includes at least two features. First, the adaptive data prefetch technique predicts which data blocks have a high probability of being accessed for an I/O operation (e.g., read) based on data access pattern of a client sending I/O requests to a storage system. Second, the adaptive data prefetch technique determines which of the data blocks identified in the first step indicated above herein are required to be read into a cache from a storage device. For example, data blocks that are residing in a cache of a storage system are not required to be perfected from a storage device and are accessed from the cache. One of the data access patterns that may be identified by an adaptive data prefetching technique is a sequential data access pattern in which data blocks that are accessed are organized in a sequential manner. In further details, Basov discloses in (col. 20 line 57 – col. 21 line 12)  adaptive prefetch logic 625 dynamically predicts which set of data blocks may have a high probability of being accessed by future read requests. As a result, the set of data blocks identified by adaptive prefetch logic 625 are read from storage device 640 into cache 645. Further, for example, disk storage 640 can send the prefetched data blocks residing within cache memory 645 to a client (e.g., client devices 600a, server 600b, network device 600c) that may require contents of the data blocks for performing I/O requests. In addition, Basov discloses in (col. 20 lines 60-61) the prefetch algorithm can identify varying patterns of disk storage access concurrently); and 
store the subset of the feature data on a same cache node or server of a plurality of cache nodes or servers based on the probability  (col. 6 lines 36-46; managing prefetching of data in storage systems technique can provide one or more of the following advantages: improving efficiency of a data storage system by efficiently processing read operations on data stored on a storage device, improving performance of I/O operations by determining which data blocks have a high probability of being accessed in future and prefetching such data blocks, and reducing the number of I/O operations required for reading data from a storage device by caching the data in the storage system. In addition, Basov discloses in (col. 18 lines 44-58 & col. 21 lines 3-12)  Input/Output (“I/O”) requests related to network servers, storage devices, etc., can be monitored. While monitoring I/O requests, prefetch algorithms can be used to predict sets of data blocks within associated storage devices that will be read from or written to in the future. In this respect, a cache memory is loaded with a data block or a set of data blocks identified by the prefetch algorithm. If the prefetch algorithm correctly identifies data blocks or sets of data blocks, then the data is already preloaded in the cache memory and available for use by a storage system).
As per claims 5, 12 and 19, Basov teaches determining, with at least one processor, another probability of a different subset of the feature data associated with another set of feature inputs of a different machine learning model than the machine learning model being concurrently requested by the different machine learning model (col. 5 lines 29-45 & col. 20 line 57 – col. 21 line 12); and storing, with at least one processor, the subset of the feature data on the same cache node or server of the plurality of cache nodes or servers based on the probability and the another probability (col. 6 lines 36-46, col. 18 lines 44-58 & col. 21 lines 3-12) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Basov, U.S. Patent No. 10,346,360 in view of Moffitt, US-PGPub. No. 20150160979. 
As per claims 6 and 13, Basov fails to explicitly teach wherein storing the subset of the feature data on the same cache node or server uses a bin-packing algorithm.
However, Moffitt discloses managing allocation of resources in the computer system using a multi-dimensional bin-packing algorithm (Paragraph(s) [0008-0009], [0021]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Basov to include the feature of using bin-packing algorithm to manage allocation of systems resources  without undue waste of the said resources by determining efficient assignment of resources between tasks and bins, which correspond to local resources that can be used to execute a task as taught by Moffitt (see – Paragraphs [0006-0007]). 

Allowable Subject Matter
Claims 2, 7, 9, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 3, 4, 10, 11, 17 and 18 are also objected to as being dependent upon objected to claims 2, 9 and 16. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454